Title: From John Quincy Adams to Abigail Smith Adams, 25 March 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				84.
					My dear Mother.
					Ealing 25. March 1816.
				
				Since I wrote you last on the 4th. instant we have been in a continual state of anxious concern on account of your health; and it is scarcely less now that by the arrival of the New-Packet at Liverpool, I have received your kind favour of 10. February, and further accounts of you from obliging friends at Quincy and at Boston to the 19th. They all encourage hopes that you were recovering, which I fervently pray may have been fully realized: for I still most earnestly cherish that of meeting you again, by the good pleasure of Heaven, in this world.We are now all here in very good health, excepting George, from whom I am much concerned. He has been severely ill a considerable part of the Winter; and after appearing to have recovered for several weeks, is now again confined to the house, with a sort of influenza which has been prevailing; in addition to which he continues to out grow his Strength—As the fine Season is now approaching, I hope it will set him up again, and that he will be able to resume with new ardour his studies, which have been much interrupted. After recovering from the illness in November, which I mentioned to you in my Letters of that time, John has enjoyed excellent health and Spirits, and has grown as fat as a little Seal—I say little, for while George is shooting up like a pole, I question whether John has added an inch to his stature since he left you—The shortness of breath to which you observe he was subject, alarmed us not a little when he first came; but it terminated, and we hope finally, with that autumnal complaint; since which he has not had a symptom of it—He gets along with his studies very reputably, and in writing and arithmetic makes a rapid proficiency. Though always an ardent American Patriot, he keeps upon good terms with his Schoolmates; Doctor Nicholas, the Master of the School, who is a Scholar, a Gentleman, and a very worthy man, told me he had been highly diverted with a repartee of John’s, to one of the boys, who asked him slyly whether he had ever been at Washington?—“No, (said John) but I have been at New-Orleans.”—There is a Lady in our neighbourhood who has a nephew at the School, destined for the British Navy. John has settled it, and given general notice, that he is to go into the American Navy—This Lady asked him one day, if it would not be shocking, if he, and her nephew should ever hereafter meet, and be obliged to fight against and perhaps kill each other?—“Not at-all Ma’am.” (says John—) “He must do his duty, and I must do mine.”—Charles, continues to improve in his hand-writing; but he is perhaps too young for so large a school, and were it not for the hardship of separating him from his brothers, I should place him at another. With a great aptitude to learn whatever spontaneously strikes his own fancy, he has a memory so intractable particularly with regard to every thing relating to numbers, that he passes among the school-boys, and Masters for a dull boy. He has but very lately been put into a Class, and I hope will feel there the effect of the Spur of emulation—He has like George, weak lungs, and through the whole of every Winter is troubled with a cough, which I hope he will outgrow. He is almost as tall as John, and is affectionately attached to him.My wife’s health with some occasional exceptions has been greatly improved since her long journey from Russia, and our arrival in this Country—The climate here is a Paradise in comparison with that of St: Petersburg, where life itself scarcely deserves to be called existence—I left that Country, a skeleton, and verily believe, that before the end of another winter, I should have left the skeleton there. Since the day that I quitted the banks of the frozen Neva, I have been steadily redeeming flesh, until, notwithstanding the draw-back of the last Autumn, my greatest apprehension now is of becoming unwieldy and lazy—My Eyes are not much worse than they were before the violent attack which for several weeks deprived me of their services; but it is in the right hand that I most seriously feel the effect of declining years—You cannot fail to have perceived it in my hand writing—It was first perceptible to myself, in the second winter of my Residence in Russia, and has been gradually and regularly increasing ever since—It is now painful to me to hold a pen, and I write so slowly that if my necessary correspondence should much increase I should be obliged to employ habitually an amanuensis, and write altogether by the hand of another. How soon I may be reduced to that expedient depends upon a wiser will than mine.The Secretary of Legation at this Court, is I believe of opinion that I yet write, quite rapidly enough—None of the Gentlemen who have ever assisted me in that capacity, from my brother in 1794. to Mr J. A. Smith in 1816 has had cause to complain for want of employment, but the indispensable Correspondence here, is incessant, and the Month during which I was confined, threw it into such arrears that they are scarcely yet recovered—Besides the public business with the British Government, and the official Reports to be made to our own, the Mission here is in Correspondence with Ministers, Agents or Consuls of the United States in Russia, Sweden, Holland, France, Spain, Italy, the Barbary Coast, and Brezil—With the Commanders of the American Squadron in the Mediterranean, and particularly with the American Consuls in the Ports of Great Britain, Ireland, Gibraltar and Malta—With the Bankers and Navy-Agents of the United States in the Mediterranean, at London, and at Amsterdam. It has occasionally corresponded with the Ambassadors, and Ministers at this Court of Austria, Prussia, Bavaria, Wurtemberg, France, Spain, and Portugal, and Denmark—Every American who has a claim of any kind upon the British Government, calls for the interposition or influence in some shape or other of his Minister—Every projector of absurd projects, every inventor of impossible inventions, whose wonder-working Genius, is not duly esteemed and encouraged by this Government, calls for Patronage upon the Minister of the Republic, where freedom reigns, and talents are justly appretiated—Newgate and Bedlam sometimes relieve me from Correspondents of this Class, but the succession of them is as uninterrupted as that of the Sea of Rome from St: Peter to Pius the 7th. I have made it throughout my Public life a general rule to be accessible to all persons, and to answer all Letters of solicitation, or otherwise requiring answers—Some exceptions to this rule are unavoidable; I have hitherto invariably acted upon it, excepting when there were special reasons for departing from it. But the multitudes of people, who in person or by writing apply for what cannot be granted, and often for what is improper, are so importunate, so unreasonable, sometimes so insolent, and consume so much time, that I really know not how to blame persons as much or still more exposed to such interruptions, who act upon a different rule, and shut their doors, their ears and their eyes against intruders of every kind.One would imagine that the American Legation at London was the Moon of Ariosto, or Milton’s Paradise of Fools—the place where things lost upon Earth were to be found. We have sometimes applications for Estates that once were granted to British Subjects, and sometimes for payment of the paper money of the Revolutionary War—One comes in search of a suspected inheritance and another of a conjectural genealogy—One Gentleman has written to ascertain whether he is not a kinsman of Captain Trenchard of the American Navy, and another both personally and by Letter has applied to know whether Mr Jared Ingersoll of Philadelphia is not his cousin? An English father intreats me to find him his Son, a sailor who he hears, entered the American service, after having been taken in the Macedonian, and the friends of a beautiful young Lady in America, ask my assistance to hunt up her father in England. Good-Offices of this kind, it is impossible to refuse; but the applications which have been most painful to me, were those of women, Americans themselves, or connected with Americans, and in circumstances of distress, which it was utterly out of my power to relieve—Not long since an English Lady, who has a husband of very respectable standing at New York, wrote to ask of me the means of maintaining herself and a sick daughter, and of finishing the education of her Son, whom she proposed to present afterwards to my Patronage—all this to be at the expence of the Public. When I answered that this was impossible; she requested a supply of money, offering some fine table-linen in pawn for it—At last she wrote me asking my interposition with the Treasurer of His Majesty’s Navy to obtain immediate payment of wages due to one of her Sons, deceased—Her Son, an American and a Gentleman, in the midst of the late War between the United States and Great-Britain, had entered the British naval Service, and distinguished himself in fighting against his Country, in the Battle on Lake Champlain—It was for the wages of this service, that she requested my intercession for the payment of them to her—I now thought it time to ask her not to favour me with any more of her Letters—I have at last had my private Audience of the Queen, and my wife has been presented at the Drawing-Room—Both of course, “most graciously received”—The Prince Regent has been confined with the Gout at Brighton, but is to return this week to London.I am ever affectionately your’s.
				
					A.
				
				
			